Citation Nr: 0925511	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative left knee with degenerative changes and 
painful motion, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee patella associated with 
post-operative left knee with degenerative changes, to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

3.  Whether new and material evidence to reopen a claim for 
service connection for low back pain has been received.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO denied 
service connection for a right knee disability but granted 
service connection and assigned an initial 10 percent rating 
for post-operative left knee with degenerative changes and 
painful motion, effective April 30, 2002.  The Veteran filed 
a notice of disagreement (NOD) with the denial of service 
connection for a right knee disability as well as the 
assigned initial rating for his service-connected left knee 
disability in April 2003.  

In a November 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
chondromalacia of the right knee patella associated with 
post-operative left knee with degenerative changes, effective 
April 30, 2002.  Also in November 2003, the RO issued a 
statement of the case (SOC) regarding the issue of an initial 
rating in excess of 10 percent for the Veteran's service-
connected left knee disability.  

The Veteran filed a NOD with the initial rating assigned for 
his service-connected right knee disability in September 
2004.  The RO issued a SOC in March 2005, continuing the 
denial of initial ratings in excess of 10 percent for the 
Veteran's knee disabilities.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2005.  

In June 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  Thereafter, the RO continued the 
denial of the claims on appeal (as reflected in an August 
2005 supplemental SOC (SSOC)).

In an August 2007 decision, the Board denied initial ratings 
in excess of 10 percent for post-operative left knee with 
degenerative changes and chondromalacia of the right knee 
patella associated with post-operative left knee with 
degenerative changes.  The Veteran appealed the August 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).

In January 2009, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand to the Board; by 
January 2009 Order, the Court granted the Joint Motion, 
vacating the Board's August 2007 decision, and remanding the 
claims to the Board for proceedings consistent with the Joint 
Motion.
  
As the appeal involves requests for a higher initial ratings 
following the grants of service connection, the Board has 
characterized these issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

Subsequent to the RO's most recent consideration of the 
claims on appeal, additional pertinent medical evidence has 
been associated with the claims file.  In May 2009, the 
Veteran submitted a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2008).


For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  The remand also addresses the 
matters of whether new and material evidence to reopen a 
claim for service connection for low back pain has been 
received and entitlement to a TDIU-for which the Veteran has 
completed the first of two actions required to place these 
matters in appellate status.  VA will notify the Veteran when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Board notes, initially, that the Veteran last underwent 
VA evaluation of his service-connected left and right knee 
disabilities in July 2005.  The Veteran described occasional 
stiffness, swelling, instability or giving way, bilaterally.  
On examination, both knees were painful on motion, but the 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Range of motion testing revealed flexion to 45 
degrees, with pain at 5 degrees, and extension to 0 degrees, 
with pain at -5 degrees.  In a November 2007 statement, the 
Veteran reported that the condition of his left knee was 
deteriorating.  In a February 2008 statement, the Veteran 
stated that the condition of his knees had deteriorated 
further in the past six months.  In an October 2008 
statement, the Veteran reiterated that his condition had 
worsened, stating that it had deteriorated greatly in the 
past year.  During VA treatment in November 2008, the Veteran 
reported that his right knee was getting worse.        

The Board finds that the Veteran's statements reflect a 
worsening of his service-connected left and right knee 
disabilities since the July 2005 VA examination.  Moreover, 
while July 2005 VA examination report includes a finding of 
no instability, the impression following physical therapy in 
December 2007 was left knee weakness, degenerative joint 
disease, with instability.  

To ensure that the record reflects the current severity of 
the Veteran's service-connected left and right knee 
disabilities, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, is 
needed to properly evaluate these disabilities.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination without good cause, may 
result in denial of the claims for higher initial ratings (as 
the original claims will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

The Board also notes that the Veteran's assertions regarding 
the impact of the left and right knee disabilities on his 
employability appear to raise the question of his entitlement 
to higher ratings on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321 (2008).  Specifically, in a February 2008 statement, 
the Veteran indicated that he was unable to work everyday in 
his floor covering business because the repetitive motion of 
climbing stairs on a daily basis had resulted in 
deterioration of his knees and back, causing financial loss 
and pain.  The assessment following VA treatment in January 
2009 was severe osteoarthritis of the knees, bilaterally, and 
the physician noted that the Veteran was unable to climb 
stairs due to his severe osteoarthritis, which was a 
significant part of his work.  In a statement received in May 
2009, the Veteran reiterated that his employment required him 
to climb many stairs, which had become impossible with the 
condition of his knees and back.  The Board has thus expanded 
the issues, accordingly, as reflected on the title page.  
While the RO should consider whether the procedures to award 
higher ratings on an extra-schedular basis are invoked, in 
the first instance, to avoid any prejudice to the Veteran, 
the Board also finds that medical comment as to the impact of 
the Veteran's service-connected left and right knee 
disabilities on his employment would also be helpful in 
resolving the claims for higher ratings.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In a 
November 2007 statement, the Veteran reported that he had an 
appointment with the rheumatology department of the West 
Haven VA Medical Center (VAMC) to consider what needed to be 
done in regard to his left knee.  In February 2008, he 
submitted a list of treatment, in which he reported that he 
was seen at the rheumatology department on November 29, 2007, 
underwent physical therapy at the West Haven VAMC in December 
2007 and January 2008, was seen at the orthopedic consult 
clinic at the West Haven VAMC in January 2008, and was 
treated at the Synvisc clinic at the West Haven VAMC in 
February 2008.  While records of treatment from the 
Connecticut Healthcare System, to include the West Haven VAMC 
(dated from March 2002 to August 2007 and from February 2008 
to April 2009), have been associated with the claims file, 
the Veteran's statements reflect that additional records of 
VA treatment for his service-connected knee disabilities may 
be available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the 
Connecticut Healthcare System, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims on appeal should include 
consideration of the evidence associated with the claims file 
since the RO's last adjudication of those claims.  The RO 
should also consider and discuss, with respect to each 
disability, whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

As a final matter, the Board notes that, in a May 2008 rating 
decision, the RO, inter alia, confirmed and continued a 
previous denial for service connection for low back pain.  In 
an August 2008 rating decision, the RO denied entitlement to 
a temporary total evaluation because of treatment for a 
service-connected or other condition subject to compensation 
and denied a TDIU.  In September 2008, the Veteran expressed 
disagreement with the August 2008 denials.  In March 2009, 
the Veteran expressed disagreement with the May 2008 denial 
of his claim for service connection for a low back condition.  
He added that he wished to withdraw his appeal for a 
temporary total evaluation for convalescence and surgery, as 
he had not yet undergone surgery.  The Veteran has not been 
furnished an SOC regarding the issues of whether new and 
material evidence to reopen a claim for service connection 
for low back pain has been received and entitlement to a 
TDIU.  By filing a timely NOD with the denials of these 
claims, the Veteran has initiated appellate review on those 
issues; however, the RO has yet to issue a SOC with respect 
to those claims, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board notes that, in his aforementioned September 2008 
notice of disagreement, the Veteran requested a hearing 
before a DRO.  The Veteran was afforded an informal DRO 
conference regarding his claims for service connection for a 
low back condition and a TDIU in March 2009, the report of 
which indicates that the hearing was cancelled.  However, in 
correspondence received in May 2009, the Veteran indicated 
that he hoped to hear soon regarding the date of a new 
hearing or a decision from the Board.  The Board finds that 
the May 2009 correspondence suggests a desire for a DRO 
hearing regarding the request to reopen the claim for service 
connection for low back pain and entitlement to a TDIU.  On 
remand, the RO should clarify whether the Veteran still 
desires a hearing in connection with these claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify whether the 
Veteran still desires a DRO hearing in 
regard to the issues of whether new and 
material evidence to reopen a claim for 
service connection for low back pain has 
been received and entitlement to a TDIU.

2.  After the development requested in 
paragraph 1, above, is completed, the RO 
must furnish to the Veteran and his 
representative an SOC as regards the 
issues of whether new and material 
evidence to reopen a claim for service 
connection for low back pain has been 
received and entitlement to a TDIU, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on those issues.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
whether new and material evidence to 
reopen a claim for service connection for 
low back pain has been received and 
entitlement to a TDIU-a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

3.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's knees, from the Connecticut 
Healthcare System (to include the West 
Haven VAMC) (from August 2007 to February 
2008 and since April 2009).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The letter should explain the 
requirements for establishing entitlement 
to higher ratings under 38 C.F.R. 
§ 3.321(b)(1).  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).   

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should conduct range of 
motion testing of the left and right 
knees (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  For each knee, the physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of 
either knee due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the physician should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

The physician should also indicate 
whether there is any lateral instability 
and/or recurrent subluxation in either 
knee.  If instability is present, the 
physician should, based on the 
examination results and the Veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  

In addition, the physician should comment 
upon whether the Veteran's left or right 
knee disabilities result in marked 
interference with employment (i.e., 
beyond that contemplated in the assigned 
rating).  

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
added to the record since the RO's last 
adjudication of the claims) and legal 
authority (to particularly include 
38 C.F.R. § 3.321(b)(1)).  The RO's 
adjudication of the claims should also 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

